Citation Nr: 0841513	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  06-39 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin




THE ISSUES

1.  Entitlement to service connection for claimed bilateral 
hearing loss. 

2.  Entitlement to an initial rating in excess of 30 percent 
for service-connected post-traumatic stress disorder (PTSD). 




REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs





WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
June 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 RO rating decision.  

As the claim on appeal involves a request for higher initial 
rating following the grant of service connection, the Board 
has characterized that issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing an initial rating claim from a claim for an 
increased rating for disability already service-connected).  

The veteran and wife testified before the undersigned 
Veterans Law Judge in September 2008.  

At the Board hearing the veteran submitted additional 
evidence with a waiver of initial RO jurisdiction.  The Board 
has accepted this additional evidence for inclusion into the 
record on appeal.  See 38 C.F.R. § 20.800.  

The Board notes that the January 2006 RO decision also denied 
the veteran's claim of service connection for tinnitus; 
however, the veteran did not file a substantive appeal on 
that issue.  

At the veteran's Board hearing the veteran and his 
representative stated that he wanted to file a claim to 
reopen the claim of service connection for tinnitus; 
therefore, the Board refers the issue of service connection 
for tinnitus to the RO for further development.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The currently demonstrated bilateral sensorineural 
hearing loss is shown as likely as not to be due to the 
exposure to acoustic trauma during the veteran's period of 
active service.  

3.  The service-connected PTSD is shown to be productive of 
occupational and social impairment with reduced reliability 
and productivity and difficulty in establishing and 
maintaining effective work and social relationships.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
bilateral sensorineural hearing loss disability is due 
disease or injury that was incurred in active service.  38 
U.S.C.A. § 1110, 1131, 5.107, 7104 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).  

2.  The criteria for the assignment of a rating in excess of 
30 percent for the service-connected PTSD are not met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 4.7, 4.130 including Diagnostic Code 9411 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In June 2005, prior to the rating decision on appeal, the RO 
sent the veteran a letter advising him that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse.  

The June 2005 letter also told the veteran that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  The veteran had an opportunity 
to respond prior to the issuance of the September 2005 rating 
decision.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims and has been afforded ample opportunity to 
submit such information and evidence.  

The Board also finds that the June 2005 letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The June 2005 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  

The letter also advised the veteran that VA must make 
reasonable efforts to help the veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2007).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the October 2006 Statement of 
the Case (SOC), which suffices for Dingess.  

The Board notes that Dingess held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the June 2005 letter advised 
the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
it does not appear that the RO advised the veteran of these 
elements, but the Board finds that the omission is harmless 
since it is granting both of the veteran's claims back to the 
date of the claim.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran was afforded VA examinations in November 2005.  
The veteran has also been afforded a hearing before the 
Board.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims of service 
connection for bilateral hearing loss and an initial higher 
rating for the service-connected PTSD.  


II.  Analysis

I.  Service connection for bilateral hearing loss

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or, when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or, when speech recognition 
scores using the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385.  

The veteran testified that his bilateral hearing loss was due 
to acoustic trauma in service.  He reported being exposed to 
loud noises everyday during service; specifically, during a 
constant mortar attack that lasted 60 days.  He also 
testified that he had temporary hearing loss every night 
because when the cannon went off the ground shook.  

The veteran also testified that he fired a machine gun many 
times and worked as a combat engineer.  He also stated that 
he had no post-service noise exposure since service.  The 
Board notes that when the veteran was granted service 
connection for his PTSD it was verified that he was exposed 
to combat.  

At the veteran's August 2005 VA examination the pure tone 
audiometry tests results for the right ear were:  10 decibels 
(500 Hertz), 15 decibels (1000 Hertz),30 decibels (2000 
Hertz), 30 decibels (3000 Hertz), and 35 decibels (4000 
Hertz).  The veteran's pure tone audiometry tests results for 
the left ear were those of 10 decibels (500 Hertz), 20 
decibels (1000 Hertz), 30 decibels (2000 Hertz), 35 decibels 
(3000 Hertz), and 45 decibels (4000 Hertz).  

The audiologist stated that the veteran's speech recognition, 
performed with the Maryland CNC word list, was 90 percent in 
the right ear and 92 percent in the left ear.  

The veteran reported in-service noise exposure from weapon 
and explosions and denied any civilian and recreational noise 
exposure.  The VA examiner diagnosed the veteran with 
bilateral mild to moderate high frequency hearing loss that 
appeared cochlear in nature.  The VA examiner noted that 
hearing loss due to acoustic trauma occurred at the time of 
the exposure and did not have a delayed onset.  

The veteran's private audiological evaluations noted an in-
service noise exposure.  

The Board notes at the time of the veteran's discharge he did 
not have documented hearing loss.  The veteran's DD 214 
stated that he was construction mechanic operator.  

The veteran also submitted statements from his brother and 
mother, who reported that right after service the veteran had 
trouble with his hearing and that it had gradually increased 
in severity since service. 

After careful review of the veteran's VA examination, private 
treatment records, service medical records, testimony, and 
lay statements the Board finds that the veteran's bilateral 
hearing loss is related to military service.  

The Board notes that the August 2005 VA examiner opined that 
the veteran's hearing loss was not due to service since 
hearing loss due to acoustic trauma occurred at the time of 
exposure and not a delayed onset.  

The Board notes that the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the 
Board is free to assess medical evidence and is not obligated 
to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. 
App 614 (1992).  In addition,  the Board notes that the 
absence of evidence of a hearing disability during service 
(i.e., one meeting the requirements of 38 C.F.R. § 3.385) is 
not always fatal to a service connection claim.  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for 
hearing loss may be granted where there is credible evidence 
of acoustic trauma due to significant noise exposure in 
service, post-service audiometric findings meeting the 
regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute 
the post-service findings to the injury in service (as 
opposed to intercurrent causes).Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).  

The Board also notes that in regards to the veteran's 
testimony a layperson is competent to testify in regard to 
the onset and continuity of symptomatology, including pain.  
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 
Vet. App. 466 (1991).  In regards to the veteran's brothers 
and mother's statements a  layperson can certainly provide an 
eyewitness account of a veteran's visible symptoms.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Given the veteran's credible statements about his in-service 
noise exposure, the Board finds the evidence to be in 
relative equipoise in showing that his bilateral hearing loss 
is as likely as not due to in-service noise exposure.  

As the evidence is found to be evenly balanced as to this 
matter, the benefit of the doubt doctrine must be favorably 
applied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Thus, 
service connection for bilateral hearing loss is warranted.  


II. Higher initial rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2007).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In the January 2006 RO rating decision the veteran was 
granted service connection for PTSD and an initial 30 percent 
disability rating.  The veteran testified that his PTSD 
symptoms warranted at least a 50 percent disability rating.  

At the veteran's November 2005 VA examination he reported 
that he slept for 2 hours and then was awake for 2 hours.  He 
also reported nightmares of rockets and huddling in trenches 
and bunkers.  He liked to keep to himself and worked in the 
basement alone.  He also did not like crowds and only 
socialized with other veterans; however, he did vacation with 
his wife and once a week went to coffee with his friends.  

On examination, the veteran's affect was flat, and his 
thinking was quick and clear.  He had intrusive thoughts 
about Vietnam, and memories were also triggered by certain 
songs and hot weather.  He also had more than occasional 
irritability, anger, and outbursts at both work and home.  

The VA examiner noted that he marginally met the criteria for 
avoidance and numbing.  The VA examiner assigned him a Global 
Assessment of Functioning (GAF) score of 60.  The diagnosis 
was that of PTSD, relatively recent onset, quite mild.  

A careful review of the veteran's private treatment records 
revealed that he was easily startled, only slept 2 to 3 hours 
a night, and had recurrent thoughts.  He also kept to 
himself, cried a lot, and was filled with sadness.  He had an 
anxious affect and daily flashbacks.  His GAF scores ranged 
from 60 to 75.  

The veteran and his wife testified that he was irritable and 
angry.  He also had frequent outbursts, verbal arguments, and 
difficulty with co-workers.  He could fly off the handle at 
the drop of a hat.  He testified that he was now retired but 
still had troubles with anger and interacting with people.  

The ratings for the service-connected PTSD have been assigned 
under the provisions of Diagnostic Code (DC) 9411.  

Under the General Rating Formula that became effective on 
November 7, 1996, psychiatric disorders other than eating 
disorders, to include PTSD, are rated as follows:

A rating of 30 percent is assignable for occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events).  

A rating of 50 percent is assignable for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A rating of 70 percent is assignable for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  

A rating of 100 percent is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

After careful of the veteran's testimony, VA examination, VA 
treatment records, and private treatment records and 
comparing them to the rating criteria, the Board finds that 
the service-connected disability picture does not meet the 
criteria for a rating in excess of 30 percent.  

The veteran's symptoms include difficulty establishing and 
maintaining effective social relationships, flattened affect 
and impaired judgment.  However, more than occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks is not demonstrated.  

However, none of the VA treatment reports, private treatment 
reports, VA examination, and testimony describe symptoms with 
social and occupational impairment consistent with the 
criteria for the next higher rating of 50 percent.  

Thus, the service-connected PTSD is not shown to be 
productive of occupational and social impairment with reduced 
reliability and productivity and difficulty in establishing 
and maintaining effective work and social relationships.  

The Board has also considered the veteran's GAF scores in 
adjudicating this claim.  According to the Fourth Edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), the GAF is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  

GAF scores between 51 and 60 reflect moderate symptoms (e.g., 
flat affect, circumstantial speech, occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  

GAF scores between 61 and 70 reflect some mild symptoms (e.g. 
depressed mood and mild insomnia), or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships. 

GAF score between 71 and 80 reflect symptoms that are 
transient and expectable reactions to psychosocial stressors 
of (e.g. difficulty concentrating after family argument); no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
school work).  

The GAF scores assigned are indicative of different levels of 
severity.  However, a GAF score is not dispositive of the 
evaluation issue; rather, the GAF score must be considered in 
light of the actual symptoms of the veteran's disorder, which 
provide the primary basis for the rating assigned in a 
particular case.  See 38 C.F.R. § 4.126(a).  

Given this record, with consideration of the GAF scores, the 
service-connected PTSD is not shown to warrant a higher 
rating.  





ORDER

Service connection for hearing loss is granted.  

An increased, initial rating in excess of 30 percent for the 
service-connected PTSD is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals






 Department of Veterans Affairs


